Title: To John Adams from Ward Nicholas Boylston, 10 June 1820
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton 10th June 1820
				
				Your ever welcome & kind Letter of the 6th. Ultimo, did not reach me untill the 20th. since then my eyes has denied me the pleasure of acknowledeing it.What you quote as the precept of Confucius, does not apply in that Instance, to me, for I have always rec’d more gratification from you than I am able to return—and you are not able to estimate the value I put upon your kindness to judge how much I feel your debtor.I therefore beg you will attack your Box of Cigars without reserve h as I had made a Contract to procure a fresh supply of the same quality, when those were expended—I am sorry to find you have suffer’d so much from the late Drought that was little felt here, and if I had had a casting vote, in the direction of the Clouds, we could have divided many refreshing showers, to water your Montezillo—which your —nevertheless I hope your apprehensons have been relieved by as Copious rains as we have had here—which gives to every kind, of Grain & Grass, a full promise of abundanceI am almost affraid to express a wish that I cou’d by some means, or other, prevail with you to make me a short visit, I wou’d send a close carriage down to wait your convenience, & Thomas to drive it, & to bring, both, or either of the Ladies with you—I wish I cou’d precisely fix the spot where to find with my telescope your Montezillo. I should daily then Employ every clear day to gratify a desire, that distance will not allow me to do in person.—The Death of our old & worthy Friend Sir John Wentworth was long expected, before it took place—for the last two years, it cou’d not have been desireable to himself—he died as he lived, respected,  & lamented by those who have known him longest—You my Dear Cousin, seem priviledged by Providence to gratify your friends, & your Country by the possession of every active faculty of mind, to make your life valuable & important to them,—I hope you will continue to enjoy the same health & spirits with wch. you appear to write—and that I shall be blessed with your Friendship for 10 years to come—You say you have let your ancient enemy, Mr B. A. Among the Beatitudes of  Human Life, as the records of experience mention’d in a Book of our earliest veneration—it is said, “it is good for a man to out live his enemies.” may this Blessing be yours—and I may wish from the same authority as was the reply of a Servant to his Royal master—“may all thy enemies be as that man—”Mrs Boylston desires her affectionate & sincere respects to you and kind rembrances to the Ladies of yr. family Circle, & thanks for their kind notice of her in your Letter—mine you please to make acceptable to them & also to Judge Adams—and if the young Constabs, are with you, please to tell them I have kept some of the same Cigars they enjoyd. at Roxbury so much, to renew their comforts when they fullfill their promises of visiting Princeton the next vacation—at which time hope to see Mr Secretary Adams & his Lady—When you can spare a leisure ten minutes, you Cannot bestow it, where you will confer a great favour, than by a few Lines on to—your ever affectionate / Cousin—
				
					Ward Nichs Boylston
				
				
			